STEELMAN,
Judge dissenting.
I must respectfully dissent from the majority’s decision to reverse the trial court’s order granting respondent’s motion for summary judgment. The fundamental purpose of N.C. Gen. Stat. § 113A-57(1) is to control the effects of sedimentation resulting from land-disturbing activities. Based upon a proper application of this principal, respondent issued a variance to Mountain Air, and the trial court properly affirmed respondent.
I. Additional Factual and Procedural Background
Before undertaking this project, Mountain Air obtained a Clean. Water Act § 401 Water Quality Certification from the North Carolina Department of Environment and Natural Resources Water Quality Division. It also obtained a § 404 Wetlands Permit from the United States Army Corps of Engineers. Finally, it obtained approval of an erosion control plan pursuant to Article 4 of Chapter 113A of the General Statutes. The variance obtained from the Division of Land Resources (respondent) pursuant to N.C. Gen. Stat. § 113A-57(1) and 15A N.C.A.C. 4B.0125(c) contained fifteen separate conditions to which Mountain Air was required to adhere. The permit was described by Francis M. Nevils, Jr. (Nevils), Section Chief, Land Quality Section of the Division of Land Resources, as being “particularly stringent.” The original permit prohibited work instream and within trout buffer zones “during the trout spawning season from October 15 through April 15.” This latter condition was modified to prohibit work from January 15 through April 15. The reason for this modification was that there were no trout in Banks Creek where the proposed project was to be located, and only rainbow trout were present downstream from the proposed construction. The original permit restricted activity based upon the spawning season for brown *25trout, which were determined not to be downstream. The modification restricted instream work during the spawning season for rainbow trout.
On 12 November 2003, petitioners filed a petition-for a contested case hearing challenging the issuance of a variance by respondent to Mountain Air, alleging six specific defects in the permit. On 12 January 2006, Administrative Law Judge James L. Conner, II granted summary judgment to petitioners based upon the holding that the activities of Mountain Air were neither temporary nor minimal. On 19 January 2007, respondent entered its final agency decision, rejecting the decision of Administrative Law Judge Conner. The Commission held that “[t]he Sedimentation Act does not prohibit all development around trout waters, as the Petitioners and AU Conner conclude. Instead, the Sedimentation Act regulates the effects of sedimentation on such waters, and imposes requirements to ensure that those sedimentation effects are temporary and minimal.”
Petitioners appealed from the final agency decision, taking two specific exceptions: (1) the ruling that “G.S. 113A-57(1) did not prevent activities ‘on, over, or under’ the trout stream[;]” and (2) the ruling that “the impacts of the activities in the trout buffer were temporary and minimal.” The trial court held that petitioners abandoned their first exception based upon the last sentence of N.C. Gen. Stat. § 113A-57(1). It further held that the buffer requirements of N.C. Gen. Stat. § 113A-57(1) only apply to land-disturbing activities during periods of construction or improvement to land and upheld respondent’s final agency decision. The trial court found that respondent did not hear new evidence, nor did the trial court consider new evidence.
On appeal to this Court, petitioners assert twenty-nine assignments of error challenging the trial court’s entry of summary judgment in favor of respondent. Unchallenged was the trial court’s second conclusion of law that petitioners had abandoned their exception concerning the last sentence of N.C. Gen. Stat. § 113A-57(1).
II. Standard of Review
Since respondent did not adopt the decision of the administrative law judge, the trial court applied a de novo standard of review. N.C. Gen. Stat. § 150B-51(c) (2007). Since both the administrative law judge and the final agency decision resolved the case on summary judgment, the trial court was permitted to enter an order resolving the case under Rule 56 of the Rules of Civil Procedure pursuant to N.C. Gen. Stat. § 150B-51(d) (2007).
*26The order of the trial court recites that the only issue decided was: “[w]hether the Commission improperly ruled that, based upon the stipulated facts in the contested case, the impacts of the project at issue in this matter were temporary and minimal under North Carolina’s Sedimentation Pollution Control Act . . . .” The order is structured with findings of fact and conclusions of law. However, the findings merely refer to the stipulations of the parties, the lack of evidence in the record, and that a variance with particularly stringent terms was issued. I would hold that these are not findings of fact in any traditional sense, Quick v. Quick, 305 N.C. 446, 451, 290 S.E.2d 653, 657 (1982), that the manifest intent of the trial court’s order was that there were no material issues of fact, and that respondent and Mountain Air were entitled to judgment as a matter of law. I would review this order as a summary judgment order, under a de novo standard of review. I therefore do not agree with the portions of the majority opinion referring to “findings of fact” and analyzing whether they were supported by competent evidence in the record.
III. Statutory Purpose
At the heart of this case is the construction of the provisions of Article 4 of Chapter 113A of the General Statutes (Sedimentation Pollution Control Act of 1973). The preamble of this article clearly identifies the problem it intends to remedy: “[t]he sedimentation of streams, lakes and other waters of this State . . . .” N.C. Gen. Stat. § 113A-51 (2007). The mechanism employed to control sedimentation is the regulation of “land-disturbing activity.” This is defined in N.C. Gen. Stat. § 113A-52(6) (2007) as “any use of the land by any person in residential, industrial, educational, institutional or commercial development, highway and road construction and maintenance that results in a change in the natural cover or topography and that may cause or contribute to sedimentation.”
The purpose of this statute is to control sedimentation and to “permit development of this State to continue with the least detrimental effects from pollution by sedimentation.” N.C. Gen. Stát. § 113A-51 (emphasis added). Its purpose was not to limit or restrict development. See McHugh v. N.C. Dept, of E.H.N.R., 126 N.C. App. 469, 476, 485 S.E.2d 861, 866 (1997) (“[T]he stated legislative intent behind the enactment of the [Sedimentation Pollution Control Act] ... is to protect against the sedimentation of our waterways.” (citing N.C. Gen. Stat. § 113A-51)); Cox v. State ex rel. Summers, 81 N.C. App. 612, 615, 344 S.E.2d 808, 810 (“The purpose of the-Act, G.S. 113A-50, et seq., is to control erosion and sedimentation, rather than *27only land-disturbing activities.” (citation omitted)), disc, review denied, 318 N.C. 413, 349 S.E.2d 592 (1986).
The particular portion of Article 4 at issue is N.C. Gen. Stat. § 113A-57(1), which in its entirety reads as follows:
No land-disturbing activity subject to this Article shall be undertaken except in accordance with the following mandatory requirements:
(1) No land-disturbing activity during periods of construction or improvement to land shall be permitted in proximity to a lake or natural watercourse unless a buffer zone is provided along the margin of the watercourse of sufficient width to confine visible siltation within the twenty-five percent (25%) of the buffer zone nearest the land-disturbing activity. Waters that have been classified as trout waters by the Environmental Management Commission shall have an undisturbed buffer zone 25 feet wide or of sufficient width to confine visible siltation within the twenty-five percent (25%) of the buffer zone nearest the land-disturbing activity, whichever is greater. Provided, however, that the Sedimentation Control Commission may approve plans which include land-disturbing activity along trout waters when the duration of said disturbance would be temporary and the extent of said disturbance would be minimal. This subdivision shall not apply to a land-disturbing activity in connection with the construction of facilities to be located on, over, or under a lake or natural watercourse.
N.C. Gen. Stat. § 113A-57(1) (2007).
The majority’s construction of the provisions of Article 4 of Chapter 113A of the General Statutes and the regulations promulgated thereunder is based upon several flawed assumptions.
IV. No Development Concent
The first assumption made by the majority is that Chapter 113A requires that trout streams and trout buffer zones be maintained in a natural, pristine state in perpetuity. The majority ignores the express purpose of the Act: “It is the purpose of this Article to provide for the creation, administration, and enforcement of a program and for the adoption of minimal mandatory standards which will permit development of this State to continue with the least detrimental effects from pollution by sedimentation.” N.C. Gen. Stat. § 113A-51 (emphasis added).
*28There is no authority in the General Statutes, or in the regulations for the majority’s construction of these provisions, which if adopted would prohibit development in or around a trout stream. If such was the intent of the General Assembly, they certainly would have clearly so stated, and would not have chosen as the vehicle for accomplishing this goal a sedimentation control statute. Rather, the clear intent and purpose of N.C. Gen. Stat. § 113A-57(1) is to control sedimentation pollution in the waters of this State, and particularly in trout streams.
Further, the issue of whether N.C. Gen. Stat. § 113A-57(1) prevented activities “on, over, or under” a trout stream was abandoned by petitioners before the trial court. This ruling by the trial court was not assigned as error to this Court, and is thus not before this Court. N.C.R. App. P. 10(a) (“[T]he scope of review on appeal is confined to a consideration of those assignments of error set out in the record on appeal . . . .”); Atlantic Coast Mech., Inc. v. Arcadis, Geraghty & Miller ofN.C., Inc., 175 N.C. App. 339, 346, 623 S.E.2d 334, 340 (2006) (holding that because plaintiff failed to assign error to the dismissal of one its claims, that issue was not properly before this Court).
The second assumption made by the majority is that in determining whether land-disturbing activities along a trout buffer zone are temporary and minimal, we must look to the scope of the entire project and not the sedimentation effects of the project. This was the critical area of dispute between Administrative Law Judge Conner and the Commission. The fundamental purpose of the Sedimentation Pollution Control Act of 1973 was to restrict the effects of sedimentation, not to restrict any type of development of real estate. In determining whether land-disturbing activities are temporary and minimal, the only standard relevant under Chapter 113A are the sedimentation effects.
The majority freely acknowledges that it is using a sedimentation control statute to require the maintenance of trout streams and trout stream buffers inviolate in perpetuity. No matter how laudable this goal may be, such a decision is reserved for the General Assembly, and not for the courts of this State.
Third, the majority appears to have difficulty reconciling the more stringent protection for trout waters and the variance provisions. These provisions were added by the General Assembly in 1989 N.C. Sess. Laws ch. 676, § 3. Since the variance provisions were enacted at the same time as the increased protection for trout waters, *29and are limited to trout waters, it is clear that the General Assembly decided that a mechanism was needed to provide relief from the more stringent requirements in limited situations. Such provisions in statutes are not uncommon or irreconcilable.
V. “Minimal” and “Temporary” Disturbance
The fundamental issue in this appeal is whether the trial court correctly concluded that respondent properly issued the variance to Mountain Air and ensured that any sedimentation that occurred during the construction of this golf course was “minimal” and “temporary” as required by N.C. Gen. Stat. § 113A-57(1).
A. Minimal Disturbance
The majority holds that Mountain Air’s actions of clearing all vegetation in approximately 160 feet of the buffer zone; removing trees and tree canopy along 2,763 feet of Banks Creek; and installing and re-routing the stream through underground piping do not constitute “minimal” land-disturbing activities. The majority cites the fact that the totality of the land-disturbing activity impacted twenty-two percent of the trout buffer zone, which violated 15A N.C.A.C. 4B.0125(c) and that there is nothing in the record to show Mountain Air received written approval to exceed those limits.6
The majority erroneously focuses on the entire scope of the construction project and the ultimate condition of the trout buffer zone after construction is completed rather than the sedimentation effects of these activities during construction. The variance issued by respondent stated: “In accordance with N.C. Gen. Stat. § 113A-57(1) and N.C. Admin. Code 15A 4B.0125(c), this letter will serve as written approval of the proposed encroachment into the trout water buffer zones, of tributaries to Banks Creek, as shown in the submittal dated August 6, 2003.” The 6 August 2003 proposal included: a tree removal *30and tree canopy maintenance plan; drop inlet detail; pipe installation sequence; revised pipe sizes and velocity calculations; junction box replacement of plunge pool between holes 7 and 8; and plunge pool detail and related information. Respondent approved Mountain Air’s 6 August 2003 proposal, but made it contingent on fifteen “particularly stringent” conditions. Further, the administrative record contains a map of the “Banks Creek Nine Holes Buffer Variance Plan” which refers to the exact percentage of the trout stream that would be affected by the vegetative clearing, tree removal, and underground piping. Nevils testified in his deposition that he considered and approved Mountain Air’s plan, which showed the “cutting of some trees,” grading, and placement of the pipes in the trout buffer zone. Based upon this evidence, respondent was aware of the exact dimensions of the construction that would occur at Banks Creek. The variance issued by respondent constituted “written approval of the Director” to exceed the limitations of 15A N.C.A.C. 4B.0125(c).
Further, a review of Mountain Air’s 6 August 2003 variance proposal and the conditions contained in the variance issued ensured the sedimentation effects during the construction of the golf course were minimal. Mountain Air’s tree removal plan included the following provisions: before removal commenced, individual trees to be removed would be flagged and respondent’s representatives would be given an opportunity to inspect the flagged areas; trees would be cut above the ground leaving stumps and root mass intact; trees would be tied off and lifted directly out of the buffer where feasible or felled uphill and away from the stream bank; and sub-canopy vegetation would only be removed by hand. Likewise, Mountain Air’s stormwater drainage installation plan detailed their efforts to “reduce the already minimal risk of sedimentation[.]” Mountain Air proposed to create “work teams” that would be tasked with specific work responsibilities and would be under supervision by a manager who had been certified under the state-sanctioned Clean Water Contractor program. Mountain Air also identified the order and methods to be used for each specific segment of pipe installation. The Sediment Control Crew would maintain stormwater and sediment pollution control logs. Mountain Air would also monitor the 10-day weather forecast on a daily basis and delay or stop any activity if significant rain was forecast for the following twenty-four hour period.
In addition, respondent conditioned the variance’s approval on various “stringent” sedimentation pollution controls. Mountain Air had to monitor the weather forecast three days in advance of any *31land-disturbing activity, and the activity could not begin if within twenty-four hours there was a fifty percent chance of precipitation. All disturbed areas in the buffer zone had to be stabilized with an adequate temporary ground cover at the end of each workday. All materials excavated during any work within the buffer zone had to be deposited twenty-five feet from the top of the stream bank. A person qualified in erosion and sedimentation control was required to be present during all land-disturbing activities within the buffer zone. Tree removal could not begin until the site had been stabilized and could only be accomplished with equipment that minimized disturbance to the area. The approved erosion and sedimentation control plan for the golf course construction was required to have “adequately sized measures” and to include “the use of skimmer basins, skimmer traps or flocculant(s) and level spreaders or other means to create dispersed flow where appropriate to reduce sedimentation and turbidity.” Mountain Air was also prohibited from working in the buffer zone during the rainbow trout spawning season as an additional measure to protect their habitat.
Both Mountain Air’s variance proposal and respondent’s “particularly stringent” conditions of the variance ensured that erosion and sedimentation pollution was “minimal” during the period of construction along Banks Creek.
B. Temporary Disturbance
The majority also holds that Mountain Air’s land disturbing activities are not temporary because “evidence in the record shows that Mountain Air will continue to conduct activity in the trout waters buffer zone after completion of all construction.” The majority focuses on the fact that Mountain Air will have to periodically remove trees and tree canopy, and maintenance and repair the piping in order to preserve the functionality of the golf course.
We note that the requirements of N.C. Gen. Stat. § 113A-57(1) only apply to land-disturbing activities7 during periods of construction and not to activities which occur once construction has been completed. See N.C. Gen. Stat. § 113A-57(1) (providing that “No land-disturbing *32activity during periods of construction or improvement to land shall be permitted in proximity to a lake or natural watercourse unless a buffer zone is provided along the margin of the watercourse . . . .” (emphasis added)); N.C. Gen. Stat. § 113A-51 (“Sedimentation occurs from the erosion or depositing of soil and other materials into the waters, principally from construction sites and road maintenance.”).
Even assuming arguendo that the requirements of N.C. Gen. Stat. § 113A-57(1) extend beyond the completion .of the construction project, no activity Mountain Air may have to conduct could be considered “land-disturbing.” Mountain Air’s “Tree Canopy Maintenance Plan” contained the following provisions: all trees to be removed would be flagged in the field; all trees would be cut using hand tools; all trees greater than 3" in diameter at breast height will be cut and left in the buffer area; trees equal or less than 3" at breast height will be removed from the buffer by hand; all trees will be cut above the ground, leaving stumps and root mass intact; and subcanopy improvement will be done using hand tools. The conditions in the variance regarding tree removal would also still be applicable to Mountain Air’s conduct.
The majority holds as a matter of law “that this ongoing activity ‘may cause or contribute to sedimentationf,]’ ” citing the last clause in the definition of “land-disturbing activity” as found in N.C. Gen. Stat. § 113A-52(6). However, there is no evidence in the record to support this assertion. When the majority asserts that the removal of the tree canopy and the removal of the trees may lead to more rain reaching the ground causing sedimentation pollution to enter the trout stream, it is engaging in fact-finding. It is not the role of the appellate courts to engage in fact-finding. See Godfrey v. Zoning Bd. of Adjustment, 317 N.C. 51, 63, 344 S.E.2d 272, 279 (1986) (“Fact finding is not a function of our appellate courts.”).
While a “land-disturbing activity” includes “a change in the natural cover or topography,” it must also be one that “may cause or contribute to sedimentation.” N.C. Gen. Stat. § 113A-52(6). When a wooded area is cleared, stumps are removed, and machinery is used to remove trees, clearly sedimentation may occur. However, when no stumps are removed, the trees over 3" in diameter are not removed, and all cutting is to be done with hand tools, I cannot fathom how this could cause or contribute to sedimentation. The tightly regulated maintenance procedures do not constitute “land-disturbing activities.” Further, the majority engages in rank speculation concerning *33the possibility of the removal and replacement of damaged piping. This speculation is beyond the scope of the permit before this Court. Clearly, if such activity was to take place in the future, and it involved a “land-disturbing activity” as defined in N.C. Gen. Stat. § 113A-52(6), then the provisions of N.C. Gen. Stat. § 113A-57 would have to be complied with. Such issues are for another court on another day.
The majority makes an alternative assertion that there is a possibility that heavy rains resulting in flooding would increase the water velocity in the piped portion of the creek, which in turn presents the possibility of heightened erosion and sedimentation downstream. However, the majority ignores the obvious result of the piping, that there would be no erosion in the piped area during times of flooding. Under the majority’s theory, a stream could never be piped because the possible risk of increased water velocity might cause erosion. Such a holding would have devastating results for development in North Carolina, and is contrary to the express intent of the General Assembly as set forth in N.C. Gen. Stat. § 113A-51.
The issuance of the variance does not violate the requirements of N.C. Gen. Stat. § 113A-57(1) that the effects of any land-disturbing activity in the trout buffer zone be temporary.
VI. Statutory Construction
A. Development in Trout Waters
In conclusion, the majority purports to construe the provisions of Article 4 in para materia to reach the conclusion that the variance provisions of N.C. Gen. Stat. § 113A-57(1) cannot “allow development that obliterates the trout waters buffer zone entirely, when under the less stringent fresh non-trout waters provision, this type of development is prohibited.” I disagree with this analysis for several reasons.
First, it ignores completely the last sentence of N.C. Gen. Stat. § 113A-57(1), which specifically permits “land-disturbing activity in connection with the construction of facilities to be located on, over, or under a lake or natural watercourse.” N.C. Gen. Stat. § 113A-57(1). This provision applies both to trout and non-trout waters and was in the statute prior to the 1989 amendments. The construction of a golf-course “over” the stream falls within this specific exception.
Second, with a stroke of a pen, the majority purports to eliminate the variance provisions, which were enacted at the same time as the more stringent trout buffer requirements.
*34Finally, as noted above, the purpose of Article 4 of Chapter 113A is not to prohibit development, but rather to regulate the effects of land-disturbing activity which leads to sedimentation in the waters of North Carolina.
B. Deference to Agency Interpretation
It must be noted that respondent’s interpretation of the purpose and meaning of N.C. Gen. Stat. § 113A-57(1) should traditionally be given some deference by the courts in light of the fact that respondent was the agency chosen to administer this statute. See County of Durham v. N.C. Dep’t of Env’t & Natural Resources, 131 N.C. App. 395, 396, 507 S.E.2d 310, 311 (1998) (“[E]ven when reviewing a case de novo, courts recognize the long-standing tradition of according deference to the agency’s interpretation” of a statute it administers, (citations omitted)), disc, review denied, 350 N.C. 92, 528 S.E.2d 361 (1999). This proposition is still legally sound despite the General Assembly’s addition of N.C. Gen. Stat. § 150B-51(c) to the North Carolina Administrative Procedure Act in 2000, which provides that “in a contested case in which an administrative law judge made a decision, in accordance with G.S. 150B-34(a), and the agency does not adopt the administrative law judge’s decision, the court shall review the official record, de novo, and . . . shall not give deference to any prior decision made in the case . . . .” N.C. Gen. Stat. § 150B-51(c); Rainey v. N.C. Dep’t of Pub. Instruction, 361 N.C. 679, 652 S.E.2d 251 (2007). In Rainey, our Supreme Court interpreted N.C. Gen. Stat. § 150B-51(c) and held that the subsection “refers only to the agency’s decision in the specific case before the court” and that the trial court is not barred from “considering the agency’s expertise and previous interpretations of the statutes it administers, as demonstrated in rules and regulations adopted by the agency or previous decisions outside of the pending case.” Id. at 681, 652 S.E.2d at 252. The rationale behind its holding was as follows:
If the only authority for the agency’s interpretation of the law is the decision in that case, that interpretation may be viewed skeptically on judicial review. If the agency can show that the agency has consistently applied that interpretation of the law, if the agency’s interpretation of the law is not simply a “because I said so” response to the contested case, then the agency’s interpretation should be accorded the same deference to which the agency’s construction of the law was entitled under prior law.
Id. at 681-82, 652 S.E.2d at 252-53 (quotation omitted). It is clear from the record that respondent has repeatedly determined that based *35upon the purpose of the Act found in the preamble to N.C. Gen. Stat. § 113A-50 et seq., and its express grant of authority to “approve plans which include land-disturbing activity along trout waters when the duration of said disturbance would be temporary and the extent of said disturbance would be minimal[,]” that it is authorized to grant variances when the impact from sedimentation would be temporary and minimal.8 Because respondent can show that the agency has consistently applied this interpretation of the law, and because its interpretation is not simply a “because I said so” response, respondent should be afforded deference. However, the trial court, applying a de novo standard of review and without giving any deference to the final agency decision, interpreted the language of the Act in the same manner as respondent.
I would hold that because the sedimentation effects of Mountain Air’s construction project were temporary and minimal, respondent properly issued the variance to Mountain Air. The trial court did not err by granting summary judgment in favor of respondent. I would affirm the trial court’s order.

. 15A N.C.A.C. 4B.0125(c) provides that “[w]here a temporary and minimal disturbance is permitted as an exception by G.S. 113A-57(1), land-disturbing activities in the buffer zone ac[jacent to designated trout waters shall be limited to a maximum of ten percent of the total length of the buffer zone within the tract to be distributed such that there is not more than 100 linear feet of disturbance in each 1000 linear feet of buffer zone. Larger areas may be disturbed with the written approval of the Director." (Emphasis added). The “Director” the regulation is referencing is the Director of the Division of Land Resources. See N.C. Gen. Stat. § 113A-54.1(c) (2007). In the instant case, the Director of the Division of Land Resources was James D. Simons. However Simons delegated this authority to Francis M. Nevils, Jr., Section Chief, Land Quality Section. Therefore, Mountain Air was required to have and received Nevils’ written approval before disturbing more than ten percent of the buffer zone located at Banks Creek.


. The definition of “land-disturbing activities” references the word maintenance. See N.C. Gen. Stat. § 113A-52(6) (“[A]ny use of the land by any person in residential, industrial, educational, institutional or commercial development, highway and road construction and maintenance that results in a change in the natural cover or topography and that may cause or contribute to sedimentation.” However, the structure of this sentence makes it clear that the maintenance it is referring to is highway and road maintenance, not maintenance in'general.


. In Ms deposition, Nevils testified that in the two years prior to the issuance of the variance to Mountain Air, respondent had issued “four or five” trout buffer variances and that there were a number under review at that time. Nevils further testified that at least one of the variances previously issued was comparable to the one issued to Mountain Air.